           Case 2:18-cr-00085-JCM-CWH Document 20 Filed 11/15/18 Page 1 of 3




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:18-CR-085-JCM-(CWH)
                                                     )
 9                          Plaintiff,               )
                                                     )
10           v.                                      ) Final Order of Forfeiture
                                                     )
11    GARY ANDERSON,                                 )
                                                     )
12                          Defendant.               )
13          The United States District Court for the District of Nevada entered a Preliminary Order of

14 Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and Title 18, United States Code,

15 Section 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by defendant Gary Anderson to

16 the criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Criminal Information and shown by the United States to have the requisite

18 nexus to the offense to which defendant Gary Anderson pled guilty. Criminal Information, ECF

19 No. 4; Plea Agreement, ECF No. 6; Preliminary Order of Forfeiture, ECF No. 8; Change of Plea,

20 ECF No. 9.

21          This Court finds that the United States of America may amend this order at any time to

22 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States of America published the notice of forfeiture in

25 accordance with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 / / /
           Case 2:18-cr-00085-JCM-CWH Document 20 Filed 11/15/18 Page 2 of 3




 1 consecutively from September 1, 2018, through September 30, 2018, notifying all potential third

 2 parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No. 17.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity and

 4 the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein and

 6 the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all

 8 possessory rights, ownership rights, and all rights, titles, and interests in the property hereinafter

 9 described are condemned, forfeited, and vested in the United States of America pursuant to Fed.

10 R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); Title 18, United States Code,

11 Section 2253(a)(1) and 2253(a)(3); and Title 21, United States Code, Section 853(n)(7) and shall

12 be disposed of according to law:

13                  1. a Western Digital internal HDD, serial number WCAPT0474114; and

14                  2. a Seagate Free Agent GoFlex External USB HDD, serial number 100662970

15   (all of which constitutes property).

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited

17 funds, including but not limited to, currency, currency equivalents, certificates of deposit, as well

18 as any income derived as a result of the United States of America’s management of any property

19 forfeited herein, and the proceeds from the sale of any forfeited property shall be disposed of

20 according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

22 of this Order to all counsel of record.

23                November
            DATED this ___ day 16, 2018.
                               of ________________, 2018.

24

25

26                                                 UNITED STATES DISTRICT JUDGE




                                                      2
         Case 2:18-cr-00085-JCM-CWH Document 20 Filed 11/15/18 Page 3 of 3




 1                                    PROOF OF SERVICE

 2        A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3 November 15, 2018.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 3
